Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
8, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00343-CV
____________
 
IN RE HOWARD VANZANDT WILLIAMS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 19, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator contends
the Brazoria County clerk has refused to docket his notice of appeal in cause
number 11064*I00 and forward it and other pleadings to the court of appeals.  He also contends that unnamed Atrial court officials@ are refusing to act on his affidavit
of indigence and to provide him with a free copy of the record.  Relator has not
fully complied with Texas Rule of Appellate Procedure 52. 
We deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 8, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.